UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

             -against-                                               ORDER

JOSHUA OLIVO,                                                  19 Cr. 738 (PGG)
     a/k/a "Jae,"
PIERRE GREENE, and
MAGALY ROBLEDO

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that trial in this matter will begin on Monday, May 11,

2020 at 9:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York. Motions in limine, proposed voir dire, and requests to

charge are due on April 13, 2020. Any responsive papers are due on April 20, 2020. Any

motions other than motions in limine are due on February 18, 2020.

Dated: New York, New York
       January 7. 2020
                                           SO ORDERED.




                                           Paul G. Gardephe
                                           United States District Judge
